

113 HR 3926 IH: To amend the Higher Education Act of 1965 to discharge student loans for borrowers who are determined by the Commissioner of the Social Security Administration to be under a disability without expectation of medical or functional improvement.
U.S. House of Representatives
2014-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3926IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to discharge student loans for borrowers who are determined by the Commissioner of the Social Security Administration to be under a disability without expectation of medical or functional improvement.1.Discharge of students loans for borrowers who are disabled without expectation of medical improvementSection 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended—(1)in the paragraph heading for paragraph (2), by inserting by the Secretary of Veterans Affairs after determinations; and(2)by adding at the end the following:(3)Disability determinations by the Commissioner of the Social Security AdministrationA borrower who has been determined by the Commissioner of Social Security to be under a disability (within the meaning of section 223(d) of the Social Security Act) without expectation of medical or functional improvement and who provides documentation of such determination to the Secretary of Education, shall be considered permanently and totally disabled for the purpose of discharging such borrower’s loans under this subsection, and such borrower shall not be required to present additional documentation for purposes of this subsection..